— Appeals by defendant from (1) a judgment of the Supreme Court, Kings County, rendered September 13, 1973, convicting him of murder, upon his plea of guilty, and imposing sentence and (2) (by permission) an order of the same court, entered May 25, 1976, which denied, without a hearing, his motion, pursuant to CPL 440.30, to vacate the judgment of conviction. By order dated December 4, 1978, this court remitted this case to Criminal Term for the making of findings of fact and conclusions of law in accordance with CPL 440.30 (subd 7), and the appeals were held in abeyance in the interim (People v Brown, 66 AD2d 785). *884Criminal Term has now complied. Judgment and order affirmed. A review of the entire record of this case, and of the court’s findings on remand, establishes that there was no infirmity in the plea taken by the defendant, and that the defendant’s motion to vacate the judgment of conviction was properly denied. Hopkins, J. P., Suozzi, Rabin and Shapiro, JJ., concur.